  Case: 2:20-cv-00344-SDM-KAJ Doc #: 1 Filed: 01/22/20 Page: 1 of 4 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

NICHOLE SMITH,                                  : Case No.:
5693 Hibernia Dr
Apt C                                           : COMPLAINT
Columbus, OH 43232
                 Plaintiff,                     : Jury Demand Endorsed Hereon.

       vs.                                      :

WYNN-SINGER & ASSOCIATES, Inc.                  :
5861 Chevoit Road
Cincinnati, OH 45247                            :

                  Defendant.                    :

                                                :

                                                :

                                                :

                                                :

                                                :

       NOW COMES THE PLAINTIFF, NICHOLE SMITH, BY AND THROUGH

COUNSEL, RICHARD P. GABELMAN, and for her Complaint against the Defendant, pleads

as follows:

                                      JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act (“FDCPA”), 15

       U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                          VENUE

   2. Venue is proper in the Southern District of Ohio as the Defendant conducts business in

       the entire State of Ohio.
Case: 2:20-cv-00344-SDM-KAJ Doc #: 1 Filed: 01/22/20 Page: 2 of 4 PAGEID #: 2




                                          PARTIES

3. Nichole Smith is an individual residing in Columbus, Ohio in Franklin County.

4. Wynn-Singer Associates, Inc. is an Ohio company that conducts business in the State of

   Ohio.


                              GENERAL ALLEGATIONS

5. Defendant is attempting to collect a consumer type debt allegedly owed by Plaintiff to

   Telhio Credit Union in the amount of $389.00 (the “alleged Debt”).

6. Plaintiff disputes the alleged Debt.

7. On or about May 13, 2019, Plaintiff obtained her Equifax credit disclosure and noticed

   Defendant reporting the alleged Debt.

8. On or about July 15, 2019, Plaintiff sent Defendant a letter disputing the alleged Debts.

9. On or about September 06, 2019, Plaintiff obtained her Equifax credit disclosure, which

   showed that Defendant failed or refused to flag the account reflected by the alleged Debt

   as disputed, in violation of the FDCPA.

10. In the credit reporting industry, data furnishers, such as the Defendant, communicate

   electronically with the credit bureaus.

11. Defendant had more than ample time to instruct Experian, Equifax, and Trans Union to

   flag its trade line as Disputed.

12. Defendant’s inaction to have its trade line on Plaintiff’s credit reports flagged as disputed

   was either negligent or willful.

13. Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s actions.

   Her credit report continues to be damaged due to the Defendant’s failure to properly

   report the associated tradelines.
  Case: 2:20-cv-00344-SDM-KAJ Doc #: 1 Filed: 01/22/20 Page: 3 of 4 PAGEID #: 3




          VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

   14. Plaintiff reincorporates the preceding allegations by reference.

   15. At all relevant times, Defendant, in the ordinary course of its business, regularly engaged

       in the practice of collecting debts on behalf of other individuals or entities.

   16. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in this case

       is a consumer debt.

   17. Defendant is a "debt collector" under the Fair Debt Collection Practices Act ("FDCPA"),

       15 U.S.C. §1692a(6).

   18. Defendant's foregoing acts in attempting to collect this alleged debt violated the

       following provisions of the FDCPA:

           a. 15 U.S.C. §1692e(8) by communicating to any person credit information which is

               known to be false or which should be known to be false, including failure to

               report a disputed debt as disputed.

   19. To date, and a direct and proximate cause of the Defendant’s failure to honor its statutory

       obligations under the FDCPA, the Plaintiff has continued to suffer from a degraded credit

       report and credit score.

   20. Plaintiff has suffered economic, emotional, general, and statutory damages as a result of

       these violations of the FDCPA.



       WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment against

Defendant for actual damages, statutory damages, costs, interest, and attorneys’ fees.
  Case: 2:20-cv-00344-SDM-KAJ Doc #: 1 Filed: 01/22/20 Page: 4 of 4 PAGEID #: 4




                                   PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for judgment against Defendant for Actual Damages; Statutory

Damages; Damages for pecuniary, economic and emotional damages and loss; Attorney’s Fees

and the costs of this action.



                                       JURY DEMAND

       Plaintiff hereby demands a trial by Jury.



Dated: January 22, 2019                      Respectfully submitted,




                                             /s/Richard P. Gabelman
                                             Richard P. Gabelman, Esq. (#0074642)
                                             6701 Montgomery Road
                                             Cincinnati, Ohio 45213
                                             Email: gabelmanrich@hotmail.com
                                             Attorney for Plaintiff
